Title: From Alexander Hamilton to James McHenry, 28 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Sepr. 28—99.
          
          I enclose to you a letter that I have written to the Superintendant of Military Stores. I wish to be informed whether it will be agreeable to you that I should instruct Col. Parker to have divisions made in the knapsacks of which he complains speaks.
          With great respect I am, Sir
          Secretary of War—
        